Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10 and 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3618194 in view of DE 102017215515.
	Regarding claims 1 and 14, EP ‘194 (Figure 1) substantially discloses the claimed invention, including an electrical plug connector comprising: an insulating part 10 that has a first end and a second end; an inner-conductor contact element pair 60,60 for differential signal transmission, and wherein the inner-conductor contact element pair comprises: a first (upper) inner-conductor contact element, and a second (lower) inner- conductor contact element, and wherein the first inner-conductor contact element and the second inner-conductor contact element each extend through the insulating part from the first end of the insulating part to the second end of the insulating part; and wherein the first and second inner-conductor contact elements, in a region proximate the first end of the insulating part, each have a contact section for contacting an inner conductor of a corresponding counterpart plug connector, and the first inner-conductor contact element and the second inner-conductor contact element in a region proximate the second end of the insulating part, each have a press-in pin 68 for pressing into a metal-plated recess of defined in an electrical assembly, the first and second inner-conductor contact elements each have a support surface which is averted from the support shoulder so that each of the first and second inner-conductor contact elements is supported in the insulating part.  DE ‘515 (Figure 1) discloses the first and second inner-conductor contact elements 10 each have exactly one support shoulder 18,20 via which a pressing-in force that is required for pressing of each press-in pin into the metal-plated recess can be introduced; and wherein the exactly one support shoulder between the contact section and the press-in pin and Is along a central axis (M) of each of the first and second inner-conductor contact elements; and to provide each of the contact elements of EP ‘194 with such a support shoulder thus would have been obvious, to facilitate pressing into a circuit board recess.
Regarding claim 2, EP ‘194 discloses an outer-conductor assembly 200 which has, a first interface for electrically and mechanically contacting an outer conductor of the corresponding electrical counterpart plug connector and, a second interface for electrically and mechanically contacting the electrical assembly; and the insulating part 16 is received in the outer-conductor assembly and the insulating part is oriented with the first end toward the first and with the second end toward the second interface.
Regarding claim 3, EP ‘194 discloses an insulating housing assembly 100 that has a mechanical interface for connection of the electrical plug connector to the corresponding counterpart plug connector; and the outer-conductor assembly 200 is received in the insulating housing assembly and the outer-conductor assembly is oriented with the first interface toward the mechanical interface. 
Regarding claim 4, DE ‘515 discloses the exactly one support shoulder 18,20 directly adjoins the press-in pin 14 along the central axis (M) of the first. and second inner-conductor contact elements 10.
Regarding claim 5, EP ‘194 discloses the first (upper) inner-conductor contact element 60, and the second (lower) inner-conductor contact element 60 are arranged in axially symmetrical fashion along a longitudinal axis (L} of the insulating part 10.
Regarding claim 6, DE ‘515 discloses the exactly one support shoulder 18,20 of the first inner-conductor contact element 10, and the exactly one support shoulder 18,20 of the second inner-conductor contact element 10 extend in opposite directions, preferably along a common orthogonal (O} relative to the central axis (M) of the respective first and second inner-conductor contact element.
Regarding claim 7, EP ‘194 discloses an engagement (upper) surface on the housing assembly 100 for an assembling tool; and the engagement surface facilitates the pressing-in force for the pressing of the press-in pins 68 into the metal-plated recesses introduced by the assembling tool.  Note that neither the recesses nor the tool are positively recited, and thus EP ‘194 is deemed to disclose the positively recited structure.
Regarding claim 10, DE ‘194 discloses the first and second inner-conductor contact elements 60,60 are supported with their respective support surfaces in the insulating part via guide surfaces (in channels 20) formed on an inner side of the insulating part 10.
Regarding claim 12, DE ‘194 discloses the contact sections 66 of the first and second inner-conductor contact elements 60,60 are contact pins.
Regarding claim 13, DE ‘194 discloses the first and second inner-conductor contact elements 60,60 are each of single-piece form.
Regarding claim 15, DE ‘194 discloses the metal-plated recesses (not shown) are plated through-holes in the electrical assembly.
Regarding claim 17, DE ‘194 discloses the contact sections 66 of the first and second inner-conductor contact elements 60,60 are bushing contacts.
Regarding claim 18, DE ‘194 discloses the electrical assembly (not shown) is an electrical circuit board.
Regarding claim 19, DE ‘194 discloses the metal-plated recesses (not shown) are blind bores in the electrical assembly.
	Claim(s) 8, 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3618194 in view of DE 102017215515 as applied to claim 1 above, and further in view of Costello et al 5139446.
	Costello et al (Figure 10) discloses the insulating part has an inner side and on the inner side, the insulating part has four rib-like extensions (unnumbered, at the four corners of the passageway) and each rib-like extension has a lateral abutment surface against which the four support shoulders 56,58 (shown in phantom in Figure 10) of the corresponding inner-conductor contact element bear in order to transmit the pressing-in force, and to provide the insulating part of EP ‘194 with such rib-like extensions thus would have been obvious, to facilitate pressing of the contact elements into board recesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832